UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7621


WALTER T. GAINES,

                Petitioner - Appellant,

          v.

WARDEN LEE CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

STATE OF SC,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:14-cv-03444-RBH)


Submitted:   February 25, 2015              Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter T. Gaines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Walter T. Gaines appeals the district court’s order

dismissing      his    28     U.S.C.    § 2254   (2012)     petition      without

prejudice for failing to comply with a court order.                      We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    Gaines

v. Warden Lee Corr. Inst., No. 4:14-cv-03444-RBH (D.S.C. Oct. 8,

2014).     We dispense with oral argument because the facts and

legal    contentions    are       adequately   presented    in   the   materials

before   this   court       and   argument   would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                         2